PRESENT:   All the Justices

PATRICIA MARIE LACAVA
                                            OPINION BY
v.   Record No. 110711                JUSTICE WILLIAM C. MIMS
                                           March 2, 2012
COMMONWEALTH OF VIRGINIA


                FROM THE COURT OF APPEALS OF VIRGINIA

     In this appeal, we consider whether the Court of Appeals

erred in denying Patricia Marie LaCava’s motion to extend the

time for filing transcripts under Rule 5A:8(a).

           I.    BACKGROUND AND MATERIAL PROCEEDINGS BELOW

     LaCava was convicted in the Circuit Court of the City of

Alexandria of two counts of embezzlement, in violation of Code

§ 18.2-111.     On September 13, 2010, the court entered final

judgment sentencing her to a term of three years’ imprisonment

on each count, to run concurrently, and suspended the sentence

for a period of two years subject to conditions.

     Though represented by counsel at trial, LaCava commenced

her appeal pro se.    She filed a timely notice of appeal and

contacted the court reporter to order transcripts of the trial

proceedings.    The court reporter informed her that it was the

policy of the clerk of court to order transcripts directly for

pro se litigants.    However, the court reporter did not realize

that LaCava had been represented by counsel at trial and

therefore the clerk would not order her transcripts directly.
LaCava, relying in good faith on the court reporter’s

information, believed that the clerk had ordered the

transcripts and filed them with the record.

     LaCava subsequently secured representation by appellate

counsel, who discovered that the transcripts had not been filed

within the 60-day period required by Rule 5A:8(a).   Counsel

promptly obtained the transcripts and filed them by hand,

together with the notice of filing transcripts required by Rule

5A:8(b), on November 17, 2010.   Counsel also served the

Commonwealth’s attorney with the transcripts and notice of

filing transcripts by hand the same day.

     On December 10, 2010, counsel filed a “Motion to Extend

Deadline for Filing Transcript” (“the Motion”) in the Court of

Appeals under Rule 5A:8(a), which states in pertinent part that

that the 60-day period for filing transcripts “may be extended

by a Judge of the Court of Appeals only upon a written motion

filed within 90 days after the entry of final judgment.    Timely

motions will be granted only upon a showing of good cause to

excuse the delay.”   The Motion was filed on the 88th day after

the entry of final judgment on September 13, 2010.   The Motion

set forth the facts recited above and asserted that they

constituted good cause for extending the 60-day period.

     The Motion further noted that the Commonwealth had not

been prejudiced by the delay.    Because Rule 5A:8(a) provides a


                                 2
period of 60 days after entry of final judgment within which to

file transcripts and Rule 5A:8(b) provides a period of 10 days

after the filing of transcripts within which to file and serve

notice that transcripts had been filed, the Rules provide a

period of up to 70 days from entry of final judgment before the

Commonwealth would have been aware that transcripts had been

filed.   However, in this case, the Commonwealth received the

transcripts and the notice of filing transcripts by hand on the

65th day after the entry of final judgment.   Finally, the

Motion noted that the Commonwealth’s attorney “consents to the

granting of [the Motion] and does not intend to file responses

in opposition.”   The Commonwealth in fact filed no opposition

to the Motion.

     On January 3, 2011, the Court of Appeals entered an order

denying the Motion.   The order stated that

     [w]hen a motion to extend is filed after the
     expiration of the original underlying deadline
     (in this instance, 60 days after entry of final
     judgment), but before the specific deadline
     governing a motion to extend (in this instance,
     90 days after judgment), good cause must be
     shown as to why an extension was not sought by
     the original due date. In other words, the
     “good cause” showing must present some
     persuasive reason for waiting until after the
     expiration of the underlying deadline to file
     the motion for an extension of time.
          Upon consideration of [the Motion], and
     applying the standard set forth above, [the
     Motion] hereby is denied.




                                3
LaCava filed a motion for reconsideration, which the Court of

Appeals denied.   Thereafter, the Court of Appeals entered a per

curiam order denying LaCava’s petition for appeal.    The per

curiam order stated that

     [w]ithout a transcript or statement of facts, it
     is not possible to determine whether the issues
     raised by [LaCava] on appeal were preserved in
     the trial court. Furthermore, it is not
     possible to determine the merits of [her]
     allegations without examining the evidence
     presented. Therefore, the transcripts or a
     statement of facts are indispensible to a
     determination of these issues. Accordingly,
     this appeal is denied.

 (Citations omitted).   We awarded LaCava this appeal.

                           II. ANALYSIS

     LaCava argues that the Court of Appeals erred in

interpreting Rule 5A:8(a) to require her to show good cause for

failing to file the Motion within 60 days. *   A lower court’s


     *
       The Commonwealth asserts that LaCava’s notice of appeal
is inadequate because it “challenges only ‘the decisions of the
Court of Appeals denying her motion for an extension of time
. . . and denying her motion to reconsider that ruling,”
neither of which is the final judgment of the Court of Appeals.
The Court therefore should not consider LaCava’s appeal, the
Commonwealth argues, because the notice of appeal “does not
challenge the final judgment.”
     This argument fails to distinguish between the
requirements for notices of appeal and assignments of error set
forth in our Rules and between their respective purposes. Our
Rules require assignments of error to “address the findings or
rulings in the trial court or other tribunal from which an
appeal is taken,” Rule 5:17(c)(1)(iii), because “[t]he purpose
of assignments of error is to point out the errors . . . on
which [an] appellant intends to ask a reversal of the judgment,
and to limit discussion to these points." Yeatts v. Murray,


                                4
interpretation of the Rules of this Court, like its

interpretation of a statute, presents a question of law that we

review de novo.   Brown v. Commonwealth, 279 Va. 210, 217, 688
S.E.2d 185, 189 (2010); Moore v. Commonwealth, 276 Va. 747,

753, 668 S.E.2d 150, 153 (2008); Jay v. Commonwealth, 275 Va.
510, 517, 659 S.E.2d 311, 315 (2008).    While conceding that the

de novo standard of review applies, the Commonwealth

nevertheless argues that the Court of Appeals’ interpretation

of Rule 5A:8(a) is analogous to an administrative agency’s

interpretation of its own rules.    We disagree.

     We have said that “decisions by administrative agencies

are given deference when they fall within an area of the

agency’s specialized competence.”    Va. Dep't of Health v. NRV

Real Estate, LLC, 278 Va. 181, 185, 677 S.E.2d 276, 278 (2009).


249 Va. 285, 290, 455 S.E.2d 18 (1995). But unlike Rule
5:17(c)(1)(iii), Rule 5:14(a) does not require an appellant to
challenge the final judgment in a notice of appeal from the
Court of Appeals because the purpose of the notice of appeal is
merely to place the opposing party on notice and to direct the
clerk to prepare the record on appeal. Rule 5:15(a) ("The
clerk of the Court of Appeals shall transmit all such documents
to the clerk of this Court within 10 days after the filing of
the notice of appeal to this Court . . . ."); see also Avery v.
County School Board, 192 Va. 329, 330, 64 S.E.2d 767, 770
(1951) (interpreting substantially similar language of former
Rule 5:1 to mean that until the notice of appeal is filed, "the
clerk is under no duty and has no authority to make up the
record. The purpose . . . is not to penalize the appellant but
to protect the appellee. If the required papers are not filed
[within the time required], the appellee is entitled to assume
that the litigation is ended, and to act on that assumption.
Litigation is a serious and harassing matter, and the right to
know when it is ended is a valuable right.").


                                5
However, we give little deference to an agency’s decision that

falls outside its specialized competence, Sims Wholesale Co. v.

Brown-Forman Corp., 251 Va. 398, 404, 468 S.E.2d 905, 908

(1996), and when the issue is one of statutory interpretation

we have said an agency’s decisions “are not entitled to

deference on judicial review.”    Va. Dep’t of Health, 278 Va. at

185, 677 S.E.2d at 278.

     We also have said that we will defer to the State

Corporation Commission in the interpretation of its own rules.

See Level 3 Commc’ns. of Va. v. State Corp. Comm’n, 268 Va.
471, 478, 604 S.E.2d 71, 74 (2004).   However, the General

Assembly has expressly authorized the State Corporation

Commission to prescribe its own rules of practice and

procedure.   Code § 12.1-25.   By contrast, the General Assembly

has empowered this Court to promulgate the rules of practice

and procedure both for circuit courts and for the Court of

Appeals.   Code §§ 17.1-403 and 17.1-503.   Consequently, while

Part 5A of the Rules of this Court governs the proceedings of

the Court of Appeals, the provisions of Part 5A remain

precisely that – Rules of this Court.    Accordingly, this Court

reviews the Court of Appeals’ interpretation de novo.

     The plain language of Rule 5A:8(a) provides a party 90

days from the entry of final judgment within which to file a

motion to extend the 60-day period within which to file


                                 6
transcripts.   Nothing in the Rule provides a basis for

distinguishing such a motion filed on the first day after the

entry of final judgment from a motion filed on the ninetieth

day.

       The Commonwealth argues that the Rule is ambiguous because

the word “delay” may refer either to the delay in filing the

transcripts in the circuit court after the 60-day period set

forth by the Rule has expired or to the delay in filing a

motion to extend the period if the motion itself was not filed

in the Court of Appeals within 60 days.    This argument is

without merit.   Nothing in the Rules imposes a 60-day period

for the filing of such a motion.     Consequently, there is no

basis upon which the Court of Appeals may require a party to

show good cause for failing to file such a motion within the

first 60 days of the 90-day period set forth in the Rule.

       The Commonwealth contends that the Court of Appeals’

interpretation is supported by the language of Rule 5A:8(a)

prior to its amendment by this Court on April 1, 2010.    Former

Rule 5A:8(a) provided that “[u]pon a written motion filed

within 60 days after entry of the final judgment, a judge of

the Court of Appeals may extend [the period for filing

transcripts] for good cause shown.”    But that language was

superseded by the present rule, which took effect on July 1,

2010, well before the proceedings in this case.    And it is


                                 7
well-settled that “when an enactment is unambiguous, extrinsic

legislative history may not be used to create an ambiguity, and

then remove it, where none otherwise exists.”    Taylor v. Shaw &

Cannon Co., 236 Va. 15, 19, 372 S.E.2d 128, 131 (1988) (quoting

Brown v. Lukhard, 229 Va. 316, 321, 330 S.E.2d 84, 87 (1985)).

Therefore, because Rule 5A:8(a) in its present form clearly

provides parties 90 days within which to file a motion to

extend, the 60-day limitation set forth in former Rule 5A:8(a)

is irrelevant.

       Accordingly, the Court of Appeals erred in requiring

LaCava to show good cause why the Motion was not filed within

60 days from the entry of final judgment.    However, this does

not end the inquiry.    Rule 5A:8(a) provides that a judge of the

Court of Appeals “may” extend the period for filing transcripts

“upon a showing of good cause,” which LaCava alleged in her

Motion.   We thus review the Court of Appeals’ decision to deny

the Motion for abuse of discretion.    See AME Fin. Corp. v.

Kiritsis, 281 Va. 384, 392, 707 S.E.2d 820, 824 (2011).

       In Landrum v. Chippenham & Johnston-Willis Hospitals,

Inc., 282 Va. 346, 352, 717 S.E.2d 134, 137 (2011), we stated

that

       [a]n abuse of discretion . . . can occur in
       three principal ways: when a relevant factor
       that should have been given significant weight
       is not considered; when an irrelevant or
       improper factor is considered and given


                                 8
     significant weight; and when all proper factors,
     and no improper ones, are considered, but the
     court, in weighing those factors, commits a
     clear error of judgment.

     In its January 3, 2011 order, the Court of Appeals

expressly stated that its denial of the Motion was based upon

its conclusion that LaCava was required to show good cause why

the Motion had not been filed within 60 days from the entry of

the final order.   That conclusion was erroneous and the order

supplies no other factor considered by the Court of Appeals to

support its ruling.   Because the Court of Appeals considered

and gave significant weight to an irrelevant and improper

factor, it abused its discretion.

     Based on our review of the facts of this case, we conclude

that LaCava has shown good cause to extend the period for

filing transcripts.   We therefore will vacate the Court of

Appeals’ order denying the Motion.   We also will vacate its

order denying LaCava’s petition for appeal because the order

was predicated solely on the absence of a transcript or

statement of facts.   We will remand this case to the Court of

Appeals with directions to grant the Motion and consider

LaCava’s petition for appeal on its merits with the transcripts

incorporated into the record on appeal.

                                            Vacated and remanded.

JUSTICE McCLANAHAN, concurring in part and dissenting in part.



                                9
     I agree with the majority's interpretation of Rule 5A:8.

However, I disagree with the majority in determining the issue of

whether "good cause" was shown to "excuse the delay" in appellant

filing her transcripts.   Rule 5A:8.   In my judgment, this case

should be remanded to the Court of Appeals, directing it to make

the "good cause" determination pursuant to the new interpretation

of this amended rule announced in today's decision.




                                10